Case 2:21-cr-00026-RCY-RJK Document 25 Filed 03/19/21 Page 1 of 4 PagelD# 62

[FILED
IN OPEN COURT

"Rae RAR

 

hi A 0
IN THE UNITED STATES DISTRICT COURT MAR 49 2021

FOR THE EASTERN DISTRICT OF VIRGINIA

 

 

 

 

Sa dayd CLERK, U.S.
Norfolk Division i ee ge COURT
UNITED STATES OF AMERICA )
) CRIMINAL NO. 2:21er QUO
V. )
) 18 U.S.C. § 2252(a)(1)
JOSE VISENTE AYALA, ) Transportation of Child Pornography
) (Count 1)
Defendant. )
) 18 U.S.C. §§ 2252(a)(4)(B)
) Possession of Child Pornography
) (Count 2)
)
) 18 U.S.C. § 2253
) Criminal Forfeiture

INDICTMENT
March 2021 Term — at Norfolk, Virginia
THE GRAND JURY CHARGES THAT:

COUNT ONE
(Transportation of Child Pornography)

On or about December 3, 2018, in Virginia Beach, within the Eastern District of Virginia,
and elsewhere, the defendant, JOSE VISENTE AYALA, did knowingly transport and ship using
a means and facility of interstate and foreign commerce and in and affecting interstate and
foreign commerce by any means, including by computer, at least one visual depiction and the
production of such visual depiction involved the use of a minor engaging in sexually explicit
conduct, and such visual depiction was of such conduct.

(In violation of Title 18, United States Code, Section 2252(a)(1).)
Case 2:21-cr-00026-RCY-RJK Document 25 Filed 03/19/21 Page 2 of 4 PagelD# 63

COUNT TWO
(Possession of Child Pornography)

On or about February 26, 2020, in Virginia Beach, within the Eastern District of Virginia,
the defendant, JAMES VISENTE AYALA, did unlawfully and knowingly possess one or more
matters, that is, one (1) Hewlett-Packard laptop computer and the hard drive contained therein,
which were manufactured outside of the Commonwealth of Virginia, and which contained visual
depictions that had been mailed, shipped, and transported using a means and facility of interstate
and foreign commerce and in and affecting interstate and foreign commerce, and which were
produced using materials which had been so mailed, shipped, and transported, by any means
including by computer, and the production of such visual depictions involved the use of a minor
engaging in sexually explicit conduct, and such visual depiction was of such conduct.

(In violation of Title 18, United States Code, Sections 2252(a)(4)(B).)
Case 2:21-cr-00026-RCY-RJK Document 25 Filed 03/19/21 Page 3 of 4 PagelD# 64

CRIMINAL FORFEITURE
THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT:
1. If convicted of any of the violations alleged in the Indictment, the defendant,
JOSE VISENTE AYALA, shall forfeit to the United States, as part of the sentencing pursuant to
Federal Rule of Criminal Procedure 32.2:

a. Any property, real and personal, constituting, derived from, or traceable to gross
profits or other proceeds obtained from the violation;

b. Any property, real and personal, used or intended to be used in any manner or part
to commit or to promote the commission of the violations, and any property
traceable to such property; and

c. Any and all matter which contains child pornography or any visual depiction
described in Title 18, United States Code, Section 2251 et seq., produced,
transported, mailed, shipped, or received in violation of Title 18, United States
Code, Section 2251 et seq.

2. If any property that is subject to forfeiture above is not available, it is the intention
of the United States to seek an order forfeiting substitute assets pursuant to Title 21, United
States Code, Section 853(p) and Federal Rule of Criminal Procedure 32.2(e).

(In accordance with Title 18, United States Code, Section 2253, and Title 21, United
States Code, Section 853(p).)
Case 2:21-cr-00026-RCY-RJK Document 25 Filed 03/19/21 Page 4 of 4 PagelD# 65

PURE ant to the T-Covermnerent Act

United States of America v. JOSE VISENTE AYALA, 2:21cr Do

RAJ PAREKH
ACTING UNITED STATES ATTORNEY

 

101 West Main Street, Suite 8000
Norfolk, VA 23510

Phone: (757) 441-6331

Fax: (757) 441-6689

Email: anthony.mozzi@usdoj.gov

 

the oni wna of this nage has deci filed
ulleer Seal in the Clerk's Office.
A TRUE BILL:
REDACTED GOPY
FOREPERSON
